DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 8, what is meant by “the measuring lines working to measure electrical potentials”? Is it just for connecting to measure potential or is it configured to form potential? How? In lines 11-14, the Examiner is unclear the arrangement of solid patterns.  What is meant by lines are classified in order of electrical potential from lowest to highest?  Does Applicant mean the patterns provided on the layer instead of line?  Lines 15-17, what is meant by patterns being arranged on one of the layers of the multi-layer substrate other than the given layer and overlapping the measuring line groups? How does the given layer relate to other layer?  Are the solid patterns on the line or on the layer?  How are solid patterns relate to the measuring line groups?  Still refer to claim 1, last paragraph, does Applicant want to recite the measuring lines having potential higher from bottom to top?
Regarding claim 2, the Examiner is unclear the relationship of the solid pattern which corresponds to a first one of the measuring line groups (One to plurality of groups?  Which one? How?).  Still refer to claim 2, line 5 thru the rest, the Examiner is unclear what structure/circuit-configuration being recited? (singular vs. plural).
Claims 3-7 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretations to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al. (US 2020/0295413 A1).
 Regarding claim 1, Yamazaki et al. discloses a battery monitoring apparatus for use in a battery assembly (Figs. 3a-3d2) equipped with a plurality of batteries connected in series with each other, comprising: a multi-layer substrate (10) equipped with a plurality of layers (11-18) stacked in a given stacking direction (Fig. 2); a plurality of measuring lines (Fig. 4a) which are mounted on a given layer (Fig. 4b) that is one of the layers of the multi-layer substrate (10), the measuring lines working to measure electrical potentials developed at terminals of the batteries (30), respectively (Figs. 3b1-3d2); and a plurality of solid patterns (Figs. 3b1-3d1) which are provided one for each of measuring line groups into which the measuring lines are classified in order of electrical potential from lowest to highest (V3, v2), the solid patterns being arranged on one of the layers (Figs. 4b-4c) of the multi-layer substrate other than the given layer and overlapping the measuring line groups in a planar view in the stacking direction (Figs. 3b2-3d2), wherein the solid patterns are arranged away from each other, and the higher electrical potentials of the measuring line groups are, the higher electrical potentials of the corresponding solid patterns are (V2 > v3).
  Regarding claim 2, Yamazaki et al. discloses the solid pattern which corresponds to a first one (51) of the measuring line groups, 
Regarding claim 3, Yamazaki et al. discloses measuring circuits (51), one for each of the measuring line groups in connection therewith, wherein each of the measuring circuits (51) is operated on a reference potential that is an electrical potential of one of the measuring lines which is lowest in electrical potential (The battery on the bottom of series connection) in a corresponding one of the measuring line groups connected thereto, and wherein the electrical potential of each of the solid patterns is provided as the reference potential for one of the measuring circuits (51) to which a corresponding one of the measuring line groups is connected.  
Regarding claim 5, Yamazaki et al. discloses converter circuits, one for each of the measuring circuits (55a), each of which converts a measured-voltage signal, as inputted from a corresponding one of the measuring circuit (51), and output it, and wherein each of the converter circuits (55a) is operated on a reference potential that is the reference potential of the measuring circuit (51) to which one of the measuring line groups which is lowest in electrical potential is connected.  
Regarding claim 6, Yamazaki et al. discloses the layers of the multi-layer substrate (10) include a plurality of insulating layers (91, 92)(Fig. 8a) which have electrically insulating properties and are different in thickness from each other (Fig. 8A, 92 appears much thicker than 91), and wherein one of the insulating layers (9a, 92) other than one which is largest in thickness is disposed between each of the measuring line groups and a corresponding one of the solid patterns.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2020/0295413 A1) in view of Takeshita (US 9,269,991 B2).
Regarding claim 4, Yamazaki et al. does not disclose ones of the measuring lines whose electrical potential serve as the reference potential for the measuring circuits are connected together through a capacitor.  
Regarding claim 7, Yamzaki et al. does not disclose each of the measuring line groups is connected to a ground potential of a circuit driven by an accessory battery through a capacitor.
Takeshita discloses battery monitoring system and further discloses measuring lines (V10, vcc) whose electrical potential serve as the reference potential for the measuring circuits are connected together through a capacitor (C1)(Fig. 12).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the measuring lines whose electrical potential serve as the reference potential for the measuring circuits are connected together through a capacitor, as taught by Takeshita into the system of Yamazaki because having measuring lines whose electrical potential serve as the reference potential for the measuring circuits are connected together through a capacitor is a matter of circuit design, which involves only routine experimental.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
November 22, 2022